                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 19-40041-MJH
Theresa Marie Bearden                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-3                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 11, 2019
                                      Form ID: trinfo7                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 13, 2019.
db             +Theresa Marie Bearden,   1564 Dahlia Lane sw,   Building 40-201,   Tumwater, WA 98512-8342

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 10, 2019 at the address(es) listed below:
              Brian Budsberg    trustee@budsberg.com, WA08@ecfcbis.com;kurt@budsberg.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                            TOTAL: 2
Form trinfo7 (12/2011)
                                   UNITED STATES BANKRUPTCY COURT
                                         Western District of Washington
                        Chapter 7 Debtor(s) Requirement to Send Documents to the Trustee

                                    IMPORTANT INFORMATION − Please Read

In addition to the documents you are required to file with the court, there are other documents that you are required to
provide to the trustee assigned to your case. The trustee assigned to your case is:
             Brian Budsberg
             PO Box 1489
             Olympia, WA 98507
             360−584−9093

The trustee will conduct a §341 meeting of creditors in your case on February 12, 2019. You must attend this
meeting, at which creditors may appear and ask questions regarding your financial affairs and property.

Chapter 7 debtors are required to provide COPIES of the following documents (or a written statement that the
documentation does not exist or is not in your possession) to the trustee at least 7 days prior to the first date set for the
§ 341 meeting of creditors:

       1. Your Federal income tax return for the most recent tax year ending immediately before the filing of your
bankruptcy petition and for which a Federal income tax return was filed, including any attachments, or a transcript of
the tax return.

       2. Statements for each of your checking, savings and investment accounts, including money market accounts,
mutual funds and brokerage accounts for the time period that includes the date of the filing of the petition. Your
petition was filed on January 8, 2019.

     3. Payment advices or other evidence of payment (i.e., pay stubs and/or earnings statements) received from an
employer within 60 days before the filing of the bankruptcy petition.

       4. An original signed declaration attached to the front of the documents listed above. The declaration attached
to this notice contains the required language. If you have a joint case, both debtors must sign the declaration.


Notice: If you fail to provide these documents to the trustee at least 7 days before your §341 meeting of creditors,
your case may be DISMISSED.


Additional Documentation: The trustee may request that you provide additional documents, depending upon your
case. In addition to the duties described in this notice, you may also have other duties to perform that are not listed
here.


If any of the documents listed in this notice are filed with the court, the court will not forward them to the trustee. It is
the debtor's responsibility to send these documents directly to the trustee. For further information, please refer to the
bankruptcy court's web site at www.wawb.uscourts.gov.
                                 UNITED STATES BANKRUPTCY COURT
                                      Western District of Washington


In Re:
         Theresa Marie Bearden                          Case Number: 19−40041−MJH
         Debtor(s)                                      Chapter: 7




                         Declaration Re: Debtor's Required Documents for Trustee

I/we declare under penalty of perjury that the attached documents are true copies of the originals.

Please check the documents from the following list that are attached to this declaration.

   Federal Income Tax Return
   Payment Advices (i.e. Pay Stubs and/or Earning Statements)
   Checking, Savings or Investment Account Statement(s)

   Other (please explain) _____________________________________________________________________



__________________________________________________________________________________________


__________________________________________________________________________________________


_________________________________________________________________________________________



_____________________________               _________________________              _____________
Debtor's Printed Name                       Debtor's Signature                     Date



_____________________________               _________________________              _____________
Joint Debtor's Printed Name (If any)        Joint Debtor's Signature (If any)      Date
